 GRAPHIC ARTS INTERNATIONALGraphic Arts International Union Local262, AFL-CIOandLondon Press, Inc. Case 31-CC-397December 28, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn August 29,1973,Administrative Law JudgeJames S. Jenson issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.MEMBER KENNEDY, concurring:I concur in the conclusion of my colleagues thatthe complaint herein should be dismissed. I do sowithout reaching the merits of the case. In my view,Section 102.48 of the Rules and Regulations of theNational Labor Relations Board requires us to adopttheDecision of the Administrative Law Judgebecause the General Counsel's exceptions and briefin support thereof were untimely filed.It is undisputed that General Counsel did not sendto Respondent or its counsel a copy of his request foran extension of time to file exceptions and brief totheDecision of the Administrative Law Judge.Section 102.46(a) of our Rules requires that suchrequests be served promptly upon the other parties.Telephone advice to opposing counsel of an inten-tion to request an extension does not constitutesubstantial compliance with the rule, in my opinion. Iam unwilling to ignore the fact that the extensionhere was obtained through anex pastecommunica-tion to the Board in breach of our Rules. I do notbelieve theex pastecommunications with the Boardshould be encouraged.Iwould grant Respondent's motion to strike the37exceptions and brief as untimely filed and adoptproformathe Decision of the Administrative Law Judge.DECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge: This casewas tried before me in Los Angeles, California, on May 29and 30, 1973. The complaint, which issued on April 30,1973, pursuant to a charge filed on April 3, 1973, allegesviolations of Section 8(b)(4)(i) and (ii)(B) of the ' Act.Respondent's answer admits a number of the factualallegations in the complaint but denies the jurisdictionalallegations and that the object of its picketing was illegalon the ground the primary and alleged secondary employ-ers are not unrelated business enterprises, but are in facteconomic allies in an integrated "straight-line" businessoperation. Thus, the principal issue is whether LondonPress, Inc., Parliament News, Inc., American Art Enter-'prises, Inc., and World News, Inc., d/b/a Pacific News areseparate and unrelated employers, or economic allies in anintegrated "straight-line" business operation. All partieswere afforded full opportunity to appear, to introduceevidence, to examine and cross-examine witnesses, to argueorally on the record, and to file briefs. Briefs were filed byboth Respondent and the General Counsel.Upon the entire record in the case, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.JURISDICTIONThe London Press, Inc., herein called London, isengaged in printing adult materials in North Hollywood,California.London annually sells printed publicationsvalued in excess of $50,000 directly to customers locatedoutside the State of California.American Art Enterprises, Inc., herein called American,isengaged in the production and publication of adultmaterials. Parliament News, Inc., herein called Parliament,isengaged in the distribution of printed materials on anationwide basis. World News, Inc., d/b/a Pacific News,herein calledWorld, is engaged in the distribution ofprinted materials in the Los Angeles County, California,area.American, Parliament, and World are engaged intheir respective business ventures in a single buildinglocated in Chatsworth, California. Parliament annuallyshipsprintedmaterialsdirectlyoutside the State ofCalifornia in an amount in excess of $50,000. Upon theentire record, I find that London, American, Parliament,andWorld are employers and/or persons engaged incommerce or in operations affecting commerce within themeaning of the Act.II.THE LABORORGANIZATION INVOLVEDGraphic ArtsInternationalUnion Local 262, AFL-CIO,is a labor organization within the meaning ofSection 2(5)of the Act.208 NLRB No. 28 38DECISIONS OF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESB.Relationship Among the CompaniesAs stated above, American is engaged in producing andpublishing adultmaterials at the Chatsworth locationwhich it shares with Parliament and World. London isengaged in printing adult materials at its plant located inNorth Hollywood which is approximately 15 miles fromChatsworth. London is the exclusive printer of American'spublicationsand Parliament is American's exclusivedistributoron a nationwide basis. World is a localdistributor to newstands and bookstores within the LosAngeles County area.4 London also does printing andbindery work for other publishers of adult materials. Lastyear London billed American for approximately 1-1/2million dollars and the other publishers for a little over 4million dollars. Thirteen publishers, other than American,were identified on the record by name as customers ofLondon. All but one distribute their London printedpublications through Parliment. All materials distributedby Parliament are printed by London.5 Oxford Bindery, ad/b/a [sic] of London,6 performs all of London's binderyoperations at 7315 Fulton Street. Its office is located acrossthe street at 7310 Fulton, which is also London's officeaddress.The following are the officers of the respective compa-nies:A.The Labor DisputeThe pleadings establish that at all material timesRespondent has been engaged in a labor dispute withLondon' concerning wages, hours, and working condi-tions,and in support thereof picketed the premises ofParliament, American, and World from on or about March1, 1973,2 to on or about April 26, 1973.3The General Counsel contends that Parliament, Ameri-can, and World are neutrals to the dispute and that anobject of the picketing was to force or require them, andother persons, to cease doing business with London, inviolationofSection 8(b)(4)(i) and (ii)(B) of the Act.Respondent admits its responsibility for the picketing andthe legend on the picket signs, but contends Parliament,American, and World are not neutrals, but are allies ofLondon, and with London comprise a single, integrated,straight-line operation engaged in producing, printing, anddistributing adult-oriented materials. The evidence estab-lished that the picketing had the effect of stopping alldeliveriesmade by independent trucking concerns to, andpickups from, the Chatsworth premises occupied byAmerican, Parliament, and World.PresidentVice PresidentSecretary-'treasurerLondonRobert AccettaMichael MahrBeatrice LurosParliamentPaul WisnerHoward GreenRita GrossmanAmericanWilbur HulseyHoward GreenRita GrossmanWorldHoward Green(Open)Rita GrossmanFive percent of the stock of each company is held by itsrespective president, and the remaining 95 percent is heldin trust with the City National Bank as trustees and Miltonand Beatrice Luros as the beneficiaries. Milton Luros isalso London's manager, for which he receives a salary. Nodividends have been paid on the stock held by thepresidents of the various companies. While each of thecompanies maintains separate books and records, Parlia-ment, which has a system three IBM machine, performsthe accounting functions for all of the companies on adaily basis, including billing customers, seeing that bills arepaid, and processing the payrolls for each of the compa-nies. London rents space for, and employes a bookkeeperat, the Parliament offices. Rita Grossman, Parliament'sofficemanager,assistsLondon's bookkeeper. All of theemployers involved herein share the cost of Harold Ross, acertified public accountant, and have the same corporate1Respondent and London were parties to a recently expired collective-bargaining agreementcovering London's lithographic production employ-ees2All dates herein are 1973 unless otherwise stated.3The legend on the signs read:This plant does not meet prevailing wage standards,fringe benefits andworking conditions established in SoCalifornia for lithographicproduction employees. Graphic ArtsInternationalUnion Local 262proteststhese sub-standard conditions of employmentat this plantFrom about April 16 to 26, the wording or. one of the picket signs wascounsel. There is no eivdence of interchange or transfer ofemployees among the companies, and the president of eachcompany is in charge of the labor relations matterscovering his respective entity. Until the expiration of itscollective-bargainingagreementwith the Respondent,London's lithographic production employees were coveredby employee benefit plans negotiated with Respondent. Itsnonbargaining unit employees were included in the benefitplans which covered the employees of American, Parlia-ment, and World. Since the expiration of the contract, allof London's employees have been included within thefringe benefit plans covering the employees of the othercompanies involved herein.For a number of years, London's office has been locatedat 7310 Fulton Street, and its printing plant has beenacross the street at 7311 Fulton. Prior to January 1972,when Parliament, American, and World moved to thechanged by substituting the words "Parliament News" in place of "ThisPlant."4The record does not disclose whether World's distribution is limited toAmerican's publications or London printed materials.5Based upon the credited testimony of Rita Grossman,who, asParliament'sofficemanager,the secretary-treasurer of Parliament,Ameri-can, and World,performs accounting functions for all of the companiesinvolved herein,including London.6Parliament Press is another d/b/a [sic]of London Detaiiegardmg itsoperations were not elicited during the trial GRAPHIC ARTS INTERNATIONALChatsworth location, American occupied the front of thebuilding at 7311 Fulton and London occupied the rearportion.While there was a wall between the two opera-tions, therewere several connecting doors and it wascommon practice to keep atleast oneof the doors openduring the day for traffic between the two. There was dailycontact between personnel of both companies for thepurpose of checking work.? At one time Parliament usedone of the rooms at the rear of the building for storagepurposes. For about 2 or 3 years prior to moving to theChatsworth location, Parliament occupied premises onWyandotte Street in North Hollywood, approximately fourto six blocks from London's operations. Before that,Parliament occupied the building now occupied by OxfordBindery at 7315 Fulton, next door to the London andAmerican operations, and before that it shared thepremises at 7311 Fulton. While each of the companies haditsown phone number, there was a single telephoneswitchboard located at 7311 Fulton which served all threecompanies. The door to the premises at 7311 listed thenames of London, Parliament, and American. AfterParliament and American moved to Chatsworth in January1972, a handmade sign was placed in the door beneath thethreenames, informing the public that American andParliament had moved. The names of American andParliament have more recently been deleted from the glassdoor.Accetta testified thatRoss, the CPA for all fourcompanies, attends meetings of London's corporate offi-cers, and that Milton Luros attended the last meeting.8Hulsey testified' that the last meeting of the officers ofAmerican occurred in 1972 and dealt with production andsales.Wisner, president of Parliament, was present since heis involved in sales. The meeting was held in the OxfordBindery offices at 7310 Fulton and Milton Luros waspresent.Hulsey further testified that he had known andworked for Mr. Luros in New York and that he moved toCalifornia in 1957 and joined Luros who had gone thereearlier.American was founded by Luros, and Hulsey wasemployed as an artist with the company when it was firstformed. Hulsey testified that late in the summer of 1971, hetoldLuros that ". . . I'd like to move up in theorganization," and that Luros responded ". . . somethingto the effect, `It's about time.' " Hulsey further testified.. From there, things developed," and shortly thereafterhe was informed by letter that he was the president. He didnot own stock in the company at that time, but laterreceived 5 percent of the stock as a gift from an unknownsource. He sometimes discusses American's problems withLuros who gives him advice which he does not necessarilyfollow.Analysis and ConclusionsThe basic question in this case is whether in factAmerican, Parliament, and World are neutral third partiesin the dispute between Respondent and London. "Allies"of a struck employer are not neutrals and are therefore notentitled to the protections of the secondary boycott7London now provides a delivery service between its Fulton Street plantand American's Chatsworth location.8As noted earlier, Milton and Beatrice Luros are the beneficiaries of thetrustswhich hold 95 percent of the stock of each of the corporations. Mr.39provisions of the Act. The "ally" principle has been appliedwhere one employer is performing "struck work" for theprimary employer, and,, where, as here, the relationshipderives from a combination of circumstances indicatingthat the employers are engaged in an integrated, straight-line operation. Factors considered most persuasive by theBoard and the courts in determining whether two or morecorporations are engaged in an integrated, straight-lineoperation are the degree of common ownership of theemployers involved, the common control of the day-to-dayoperations including labor relations, the extent of integra-tion of the business operations, and the dependence of oneemployer on the other for a substantial portion of thebusiness .9While it is not shown definitively that the labor relationsor actual day-to-day operations of the respective employersiscommonly controlled, a realistic evaluation of all thefactors convinces me that London, American, Parliament,andWorld are engaged in an integrated, straight-lineoperation, and that American, Parliament, and World arenot, therefore,neutralswithin the secondary boycottprovisions of the ActThere is a high degree of common ownership in all of thefour companies as shown by the fact that 95 percent of thestock of each is held in trust for the benefit of Beatrice andMilton Luros. The evidence convinces me that MiltonLuros is not a passive beneficiary,but isin fact an activeparticipant in the day-to-day operations of the employersinvolved herein.The evidence established that he isLondon's manager, for which he receives a salary, andalthough not an officer, that he attended the last meetingof London's officers. Although not an officer of American,he also attended the last meeting of the officers of thatcorporation,which also includedWisner,Parliament'spresident.Hulsey testified thatWisner attended because"the meeting had to do with production and sales and hewas involvedin sales."No explanation was given why themeeting was held in the Oxford Bindery office at 7310Fulton Street, which is the location of Luros' office,insteadof the Chatsworth premises where all of the officers ofAmerican and Parliament are located, nor why Lurosattended.10 Additional evidence which convinces me Lurosisactive in the day-to-day operations and control of thecompanies is Hulsey's testimony regarding his elevation tothe office of president of American shortly after informingLuros that he would ". . . like to move up in theorganization," and Luros'responsethat "It's about time."Furthermore,Hulsey depends upon Luros for advice.The evidence established that until January 1972, whenAmerican, Parliament, and World moved the approximate15miles to the Chatsworth location, London, American,Parliament, andWorld occupied the same or adjacentbuildings for approximately I1 years. During that timethere was a common telephone switchboard and the namesof London, American, and Parliament were listed on thedoor to the premises at 7311 Fulton. Although thecompaniesmaintainseparate -books and records, theLuros is also London'smanager.9N L.R B v. Local810, IBT (Sid Harvey,Inc),460 F.2d I (C.A. 2, 1972).i0The evidencedoes not disclose a representative of the trustee attendsmeetings of officersof any of thecorporations. 40DECISIONSOF NATIONALLABOR RELATIONS BOARDaccounting functions for each is handled by Parliament.There is a common certified public accountant andcorporate counsel. Prior to the labor dispute betweenLondon and the Respondent Union, the nonbargainingunit employees of London and the employees of American,Parliament, and World participated in the same employeesbenefit plans. London's bargaining unit employees wereadded to the same plan following the expiration of thecollective-bargainingagreementwith the RespondentUnion.London's exclusive punting, and Parliament'sexclusive distribution of all of American's publications,and Parliament's exclusive distribution of virtually allother material printed by London, further convinces methatAmerican, London, and Parliament are a part of aunified and economically integrated production, printingand sales effort which may be characterized as a "straight-line operation." In this vein,it isnoted that American isentirelydependent upon London's printing and uponParliament's distribution of its publications, while Parlia-ment isentirely dependent upon London's printed materi-als for distribution, and American's publications accountfor a substantial amount of London's printing.11On the basis of these facts, I find that American,Parliament, and World are not neutrals or wholly uncon-11Accetta testified that approximately 60 to 80 percent of London'swork was for American Rita Grossman testified that last year LondonbilledAmerican for approximately 1-1/2 million dollars and others for alittle over 4 million dollars12Local No 235, Lithographers and Photoengravers International Union(HenryWurst, Inc),187NLRB 490 See the Board's distinction of thenewspaper and other cases at p 491, fn. 4 CfLocal 810, IBT (Sid Harvey,cerned persons to the labor dispute between the Respon-dent Union and London, within the meaning of Section8(b)(4)(B) of the Act. I therefore conclude that by picketingthepremises occupied by American, Parliament, andWorld, the Respondent Union did not violate Section8(b)(4)(B) of the Act.12Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.London,American, Parliament, andWorld areemployers and/or persons engaged in commerce or inoperations affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent has not engaged in any unfair laborpractices.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) oftheAct, I hereby issue the following recommended: 13ORDERThe complaintis dismissed in its entirety.Inc),189 NLRB 612; enfd denied460 F 2d I (C.A. 2, 1972).13 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.